Citation Nr: 0613383	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  03-24 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Michael J. Mooney, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968, with service in the Republic of Vietnam. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1996 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In August 1999, the Board remanded the claim.  In June 2004, 
the Board reopened the claim of service connection for PTSD 
and remanded it for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
claim must be remanded for further evidentiary development.

Reasons for remand

Stressor verification

In a May 1997 stressor statement, the veteran reported one of 
his stressors as being the wounding in action of a soldier in 
his unit, the 540th Supply Company, whose last name was 
[redacted] and his first name was possibly [redacted], in May 1968.  
Although the veteran described other stressors in great 
detail in various statements, he did not provide any details 
regarding the wounding of [redacted] or otherwise indicate 
why this event was a stressor.  The information regarding 
[redacted] was not provided to U.S. Armed Services Center 
for Unit Records Research (CRUR) in the December 2000 
request.  As the veteran has given some detail about this 
stressor, that is, the identity of the person wounded, the 
veteran should be afforded another opportunity to provide any 
additional information on this stressor.

Also, the Board indicated in the decision section of the June 
2004 decision and remand that there was no corroboration of 
the veteran's witnessing of the killing of [redacted] by 
[redacted], and reopened the claim instead on 
corroboration of the veteran's other stressor, being exposed 
to hostile fire on arrival in Vietnam during the 1968 Tet 
offensive.  In light of the reopening of the claim, this 
determination was dicta.  The Board did not address Pentecost 
v. Principi, 16 Vet. App. 124 (2002), which held that a 
veteran's presence in his unit at the time that attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  CRUR confirmed that the veteran, the 
victim, and the perpetrator were all in the same unit.  
Although the veteran may have given some minor contradictory 
information over the years about the extent of his witnessing 
of the killing of [redacted], the Board finds in light 
of Pentecost that there is credible supporting evidence that 
he witnessed the killing of [redacted].

Social Security Administration records

In March 1996, the veteran reported that he started receiving 
benefits from the Social Security Administration in 1991.  At 
a March 2003 VA psychiatric examination, the veteran reported 
that he was receiving Social Security disability benefits due 
to his PTSD.  An October 2004 private hospitalization 
discharge summary reflects that the veteran was receiving 
disability benefits due to schizophrenia.  In light of the 
above, records from the Social Security Administration need 
to be obtained.

VA medical records

The record reflects that the veteran has reported, through 
various statements and VA Form 21-4142's received in 
September 2002, receiving treatment at the VA medical center 
in Cincinnati, Ohio, to include the branch in Fort Thomas, 
Kentucky, from 1993 to the present, and at the VA medical 
center in Marion, Indiana, in 1993.  While records from the 
VA medical center in Cincinnati, Ohio, from the period from 
April 2002 to May 2005 are of record, it does not appear that 
the complete records from that facility from 1993 to April 
2002 are in the claims file.  Moreover, no records from the 
VA medical center in Marion, Indiana, regarding treatment in 
1993 have been obtained.  These records need to be obtained.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Private medical records

In September 2002, a VA Form 21-4142 was submitted regarding 
private hospital records.  However, the veteran listed two 
hospitals on one form.  One of the hospitals listed was 
Clairmont County Hospital for treatment in 2000.  No attempt 
was made to get those records, nor was an attempt made to get 
more information and a separate form that would be necessary 
to obtain those records.  Also, in September 2004 statement, 
the veteran's counsel reported that the veteran received 
treatment at Gateway House in Cincinnati, Ohio.  The 
veteran's counsel has not submitted those records or provided 
an authorization of release for those records.  An attempt 
should be made to obtain records from the Clairmont County 
Hospital for treatment in 2000 and from Gateway House in 
Cincinnati, Ohio.

VA examination
 
Pursuant to the Board's June 2004 remand, the RO scheduled 
the veteran for examination by two psychiatrists.  The 
reports of those examinations reflect that although the 
psychiatrists did not diagnose PTSD, they were either vague 
or equivocal about the criteria for PTSD the veteran met or 
failed to meet.  Therefore, the examinations did not comply 
with the directives of the Board's remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him whether he is claiming the 
wounding of [redacted] in May 1968 as a 
stressor and if so, to provide any 
additional details regarding that 
stressor.  If the veteran responds by 
indicating that he is claiming the 
wounding of [redacted] as a stressor, the 
RO should then contact the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) at Kingman Building, Room 2C08 
7701 Telegraph Road, Alexandria, VA  
22315-3802, and request that they attempt 
to verify that stressor.

2.  The RO, after obtaining any necessary 
updated medical releases from the veteran, 
should obtain all records of evaluation 
and treatment of the veteran for PTSD from 
the Clairmont County Hospital for 
treatment in 2000 and from Gateway House 
in Cincinnati, Ohio.

3.  The RO should contact the Social 
Security Administration in order to 
obtain, if available, any records 
pertaining to the veteran.  Any such 
records so obtained should be associated 
with the veteran's VA claims folder.

4.  The RO should obtain all additional 
records of evaluation and treatment of the 
veteran for PTSD from the VA medical 
center in Marion, Indiana, dated in 1993, 
and from the VA medical center in 
Cincinnati, Ohio, to include the branch in 
Fort Thomas, Kentucky, for the periods 
from 1993 to April 2002 and from May 2005 
to the present.

5.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA psychiatric examination, by 
a panel if possible.  The purpose of the 
examination is to reconcile the varied 
psychiatric diagnoses of record based on 
consideration of a complete history and 
record.  To that end, the entire claims 
folder must be made available to the 
examiner(s) and review of such should be 
reflected in the completed examination 
report.  Any necessary diagnostic tests or 
studies should be accomplished, to include 
psychologic profiles, if indicated.  The 
RO must specify for the panel that the 
only stressors determined to have been 
corroborated by the evidence of record are 
the veteran's exposure to hostile fire 
upon landing in Vietnam in 1968, the 
witnessing of the killing of [redacted] 
[redacted] by [redacted]and, if 
applicable, the wounding of [redacted] in 
May 1968 if JSRRC verifies the stressor, 
and instruct the examiner(s) that only 
that event may be considered for the 
purpose of determining whether exposure to 
a stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied. 

The examiner(s) should confirm or refute 
whether the veteran meets the diagnostic 
criteria for PTSD, discussing, if possible 
in unequivocal terms, how the veteran 
meets or fails to meet each of the 
criterion set out in the fourth edition of 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), with a 
discussion of the other medical opinions 
in the claims file to include that 
provided by treating medical personnel in 
November 2003 and treatment records dated 
in October 2003.  If the veteran meets a 
criterion for PTSD but the symptom is not 
due to PTSD, the examiner(s) should 
unequivocally state such.  The examiner(s) 
should specifically identify the stressor 
or stressors to which any diagnosis of 
PTSD may be attributed.

The rationale for all opinions expressed 
must also be provided.  

8.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, VBA should 
again review the record and readjudicate 
the issue on appeal.  If the decision 
remains unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
counsel should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


